Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
The applicant's arguments filed February 3, 2021 have been fully considered 
but are respectfully found unpersuasive. 
The applicant argues the following:
[1] Both of the lead wire 240U and the conductive pin 31U appear to terminate within the alleged fitting hole (connector 321U), and therefore do not "extend through and beyond'' the alleged fitting hole (connector 321U) as claimed.

[2] There is no motivation to combine 

Regarding [1], the examiner respectfully agrees given Horiba states in paragraph [0031] “As shown in FIG. 3, the lead wire 240U and the conductive pin 31U are electrically connected to each other through the U-phase connector 321U.”  The applicant’s claim language refers to a first terminal portion having first and second portions “formed integrally” rather than two distinct elements (lead wire 240U and conductive pin 31U) joined together.  The examiner has therefore amended the rejection to address this issue and submitted a second 
Regarding [2], the examiner respectfully disagrees because conductive pins 31U provide improved connectivity by enabling connection to the inverter beyond the motor housing outer shell.
Therefore, since Enami in view of Horiba is considered to show the aforementioned limitations, the combination is considered to read on the claims.

DETAILED ACTION
Foreign Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 
119 (a)-(d), which papers have been placed of record in the file.

Specification
The title is objected to for failure to be sufficiently descriptive.
The specification has not been checked to the extent necessary to determine the 
presence of all possible minor errors.  The applicant's cooperation is requested in correcting any errors of which the applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable 
over Enami et al. (U.S. Publication No. 2013/0202461; hereinafter “Enami”) in view of Horiba et al. (U.S. Publication No. 2013/0004345; hereinafter “Horiba”).
Regarding claim 1, Enami teaches an electric compressor comprising: a housing (Fig. 1A, 11); a compression portion (Fig. 1A, 18) that is disposed in the housing (Fig. 1A, 11) and compresses refrigerant ([0021]); an electric motor (Fig. 1A, 19) that is disposed in the housing (Fig. 1A, 11), has a rotary shaft (Fig. 1A, 23), and drives ([0021]) the compression portion (Fig. 1A, 18) through the rotary shaft (Fig. 1A, 23); a circuit board (Fig. 1A, 31) that is disposed (Fig. 1; “The circuit board 31 is located in the accommodation space 17 and fixed to the inner surface of the inverter housing member 14.” [0027])  in the housing (Fig. 1A, 11) and drives ([0027]) and controls ([0027]) the electric motor (Fig. 1A, 19); and a connector (Fig. 1B) that is fixed ([0028]) to the housing (Fig. 1A, 11) and configured to electrically connect (Fig. 1-2; [0029]) an external power source (Fig. 1, 40) to the circuit board (Fig. 1A, 31), wherein the connector (Fig. 1B) includes a first terminal portion (Fig. 1, 51) extending in an axial direction (Fig. 1A) of the rotary shaft (Fig. 1A, 23) and a second terminal portion (Fig. 1,  52) extending in a radial direction (Fig. 1A) of the housing (Fig. 1 A, 11) and having a connecting portion (Fig. 1, 51a/52a) through which the first terminal portion (Fig. 1, 51) and the second terminal portion (Fig. 1, 52) are connected (Fig. 1) to each other (Fig. 1), the second terminal portion (Fig. 1, 52) is adapted to elastically hold ([0031]) the first 51)  at the connecting portion (Fig. 1, 51a/52a) in such a manner ([0031]) as to permit the first terminal portion (Fig. 1, 51) to move relative (Fig. 1; [0031]) to the second terminal portion (Fig. 1, 52) in the axial direction (Fig. 1A) of the rotary shaft (Fig. 1A, 23), the first terminal portion (Fig. 1, 51) includes a first portion (Fig. 1, 51b) and a second portion (Fig. 1, outer ends of 53), the first portion (Fig. 1, 51b) forms one end portion (Fig. 1) of the first terminal portion (Fig. 1, 51) in the axial direction (Fig. 1) and is configured (Fig. 1 ) to be connected (Fig. 1) to the external power source (Fig. 1, 40), the second portion (Fig. 1, outer ends of 53) forms another end portion (Fig. 1, outer ends of 53 inserted in 51a) of the first terminal portion (Fig. 1, 51) in the axial direction and extends axially (Fig. 1A) in a direction separating away (Fig. 1) from the first portion (Fig. 1,  51b), the first portion (Fig. 1, 51b) and the second portion (Fig. 1, outer ends of 53) being formed integrally (Fig. 1, 51-53 in combination), the connecting portion (Fig. 1, 51a/52a) has a fitting hole (Fig. 1B, holes in 51a/52a) that elastically holds ([0031]) the second portion (Fig. 1, outer ends of 53) of the first terminal portion (Fig. 1, 51), the electric compressor (Fig. 1) further comprises a cover (Fig. 1, 45) that is made of an insulating resin ([0032]) and accommodated (Fig. 1A, 45 is inside 42 which is accommodated in 11 at 14) in the housing (Fig. 1, 11), wherein the second terminal portion (Fig. 1, 52) is accommodated (Fig. 1A, 52 is accommodated in 45) in the cover (Fig. 1, 45), when the second portion (Fig. 1,  outer ends of 53) of the first terminal portion (Fig. 1, 51) is held by the fitting hole (Fig. 1B, holes in 51a/52a), a rear end (Fig. 1, rear end of outer ends of 53) of the second portion (Fig. 1, outer ends of 53) is separated (Fig. 1B, separated from 45 by 52/52a/b) from the cover (Fig. 1, 45), and the second terminal portion (Fig. 1, 52) has at one end thereof the fitting hole (Fig. 1B, holes in 51a/52a) and another end thereof a contact portion (Fig. 1, 52a) which is electrically connected (Fig. 1, 52a connected to 31 via 33) to the circuit board (Fig. 1, 31). Enami does not teach a fitting hole that holds the second portion of the first terminal portion while the second portion extends through and beyond the fitting hole. 
Horiba, however, does teach a fitting hole (Figs. 2-3, fitting hole in 30) that holds the second portion (Figs. 2-3, portion of 31U beyond motor housing outer shell 12/11) of the first terminal portion (Figs. 2-3, 31U) while the second portion (Figs. 2-3, portion of 31U beyond motor housing outer shell 12/11) extends through (Fig. 3) and beyond (Fig. 3) the fitting hole (Figs. 2-3, fitting hole in 30). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Enami to include the features of Horiba because it would improve connectivity by enabling connection to the inverter beyond the motor housing outer shell. 
Regarding claim 3, Enami as modified teachesthe electric compressor according to claim 1, wherein the connector (Fig. 1B) is fixed to the housing (Fig. 1, 11) such that part of the connector (Fig. 1B) is located radially outward (Fig. 1A) of the housing (Fig. 1, 11
Regarding claim 4, Enami as modified teaches the electric compressor according to claim 2, wherein, the cover (Fig. 1,  45) has therein an accommodating chamber (Fig. 1, 50) in which the second terminal portion (Fig. 1,  52) is accommodated (Fig. 1B) and an insertion hole (Fig. 1, hole through which 53 is inserted into 50) that is in communication (Fig. 1B) with the accommodating chamber (Fig. 1,  50), and the second portion (Fig. 1, outer ends of 53) of the first terminal portion (Fig. 1,  51) is inserted (Fig. 1B) into the accommodating chamber (Fig. 1,  50) through the insertion hole (Fig. 1,  hole through which 53 is inserted into 50) and elastically held ([0031]) by the fitting hole (Fig. 1B, holes in 51a/52a).  
Regarding claim 7, Enami as modified teaches the electric compressor according to claim 1, wherein the first terminal portion (Fig. 1, 51) extends into the fitting hole (Fig. 1B, holes in 51a/52a) at a first side (Fig. 1B, first side of holes in 51a/52a) of the fitting hole (Fig. 1B, holes in 51a/52a). Enami does not teach the first terminal portion that extends out of the fitting hole at a second side of the fitting hole, opposite of the first side. 
Horiba, however, does teach the first terminal portion (Figs. 2-3, 31U) that extends out of the fitting hole (Figs. 2-3, fitting hole in 30) at a second side (Figs. 2-3, side beyond motor housing outer shell 12/11) of the fitting hole (Figs. 2-3, fitting hole in 30), opposite of the first side (Figs. 2-3, entry side of 30 – inside motor housing 12). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over 
Enami Figure 1 in view of Horiba and further in view of Enami alternate embodiment.
Regarding claim 6, Enami as modified teaches the electric compressor according to claim 1, wherein the connector (Fig. 1B) further includes a first terminal jacket (Fig. 1, 44) that is made of an insulating resin ([0029]) and configured to cover (Fig. 1B) the first terminal portion (Fig. 1, 51), a rear end (Fig. 1, rear end of outer ends of 53) of the second portion (Fig. 1, outer ends of 53) of the first terminal portion (Fig. 1, 51) is exposed (Fig. 1B) from the first terminal jacket (Fig. 1, 44), the second terminal portion (Fig. 1, 52) includes a bus bar (Fig. 1, 33) and the connecting portion (Fig. 1, 51a/52a), the connector (Fig. 1B) further includes a second terminal jacket (Fig. 1, 42/42a portions flanking 33) that is configured to cover (Fig. 1, 42/42a portions flanking 33) the bus bar (Fig. 1, 33), and opposite ends of the bus bar (Fig. 1, 33) are exposed from the second terminal jacket (Fig. 1, 42/42a portions flanking 33). Enami does not teach a second terminal jacket made of insulating resin.
Enami alternate embodiment, however, a second terminal jacket (Figs. 1-3, 42/42a portions flanking 33) made of insulating resin ([0048]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of 

Conclusion
Applicant's arguments necessitated the new ground(s) of rejection presented in 
this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837